DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species SEQ ID Nos. 36, 62, 63, 64, 65, 66, 1, 3, 4, 5, 6, 8, and 9 (5’ to 3’) in claim 41, SEQ ID No. 3 in claim 38 and SEQ ID No. 26 in claim 45 in the reply filed on 6-6-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s amendment filed on 10-12-20 has been entered.  Claims 1-30 have been canceled.  Claims 31-50 have been added.  Claims 31-50 are pending.
Since Applicant select species SEQ ID Nos. 36, 62, 63, 64, 65, 66, 1, 3, 4, 5, 6, 8, and 9 (5’ to 3’) in claim 41 from claims 34 and 39-41, Claims 34 and 39-40 read on non-elected species and will not be examined.
Claims 31-50 are pending.  Claims 31-33, 35-38 and 41-50 and species SEQ ID Nos. 36, 62, 63, 64, 65, 66, 1, 3, 4, 5, 6, 8, and 9 (5’ to 3’) in claim 41, SEQ ID No. 3 in claim 38 and SEQ ID No. 26 in claim 45 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-23-19 and 3-17-22 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 49 is objected to because of the following informalities:  The phrase “the subjected has improved dark adaptation” in line 1 of claim 49 appears to be an typographical error.  The term “subjected” should be the term “subject”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 41, 43 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein the AAV vector is adapted to direct the expression of the RLBP1 coding sequence” in lines 1-2 of claim 32 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “adapted to direct the expression of the RLBP1 coding sequence”.  It is unclear what kind of condition or criteria is considered “adapted to direct the expression of the RLBP1 coding sequence”.  The specification fails to specifically define the phrase “adapted to direct the expression of the RLBP1 coding sequence”.
The phrase “a nucleic acid sequence, in the 5’ to 3’ direction, of SEQ ID Nos. 36, 62, 63, 64, 65, 66, 1, 3, 4, 5, 6, 8 and 9” in claim 41 is vague and renders the claim indefinite.  It is unclear whether partial sequence or the full-length sequence of the combined SEQ ID Nos. is intended in the claim.
The phrase “a nucleic acid sequence of SEQ ID No. 20” in claim 43 is vague and renders the claim indefinite.  It is unclear whether a partial sequence or full-length sequence of SEQ ID No. 20 is intended in the claim.
The phrase “with the AAV vector at at least about 5x109 vg/eye” in claim 48 is vague and renders the claim indefinite.
MPEP2173.05(b)IIIA:
In determining the range encompassed by the term "about" , one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). 

It is unclear as to the metes and bounds of what would be considered “at least about”.  It is unclear what range is considered “at least about”.  It is unclear what range is considered “at least about 5x109 vg/eye”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33, 35-38 and 41-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for subretinal injection of the disclosed AAV vector to the subject and improvement at the rate of dark adaptation in the treated mice, does not reasonably provide enablement for treat RLBP1-associated retinal dystrophy by administering to a subject an effective amount of a composition comprising an adeno-associated virus (AAV) vector comprising a) retinaldehyde binding protein 1 (RLBP1) coding sequence and b) an AAV capsid via various administration routes so as to ameliorate the pathological symptoms of the RLBP1-associated retinal dystrophy, such as retinitis pigmentosa, in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 31-33, 35-38 and 41-50 are directed to a method of treating RLBP1-associated retinal dystrophy comprising administering to a subject an effective amount of a composition comprising an adeno-associated virus (AAV) vector comprising a) retinaldehyde binding protein 1 (RLBP1) coding sequence and b) an AAV capsid.  Claim 32 specifies the AAV vector is adapted to direct the expression of the RLBP1 coding sequence in retinal pigment epithelial (RPE) cells and Muller cells of the retinal.  Claim 33 specifies the vector genome comprises in the 5’ to 3’ direction a. a 5’ inverter terminal repeat (ITR), b. a promoter, c. RLBP1 coding sequence, and d. a 3’ ITR.  Claims 35-36 specify the 5’ ITR comprises a non-resolvable ITR and the non-resolvable ITR comprises a nucleic acid sequence set forth in SEQ ID No. 1, respectively.  Claim 37 specifies the RLBP1 coding sequence comprises a nucleic acid sequence as set forth in SEQ ID No. 6.  Claim 38 specifies the promoter comprises a nucleic acid sequence of SEQ ID No. 3 (elected species).  Claim 41 specifies the vector genome comprises a nucleic acid sequence in the 5’ to 3’ direction of SEQ ID Nos. 36, 62, 63, 64, 65, 66, 1, 3, 4, 5, 6, 8 and 9 (elected species).  Claim 42 specifies the AAV capsid comprises an AAV serotype 8 capsid.  Claim 43 specifies the AAV serotype 9 capsid is encoded by a nucleic acid sequence of SEQ ID No. 20.  Claim 44 specifies the AAV capsid comprises an AAV serotype 2 capsid or an AAV serotype 5 capsid.  Claim 45 specifies the vector genome is comprised in a plasmid comprising SEQ ID No. 26 (elected species).  Claims 46-47 specify the administering ia via subretinal injection and intravitreal injection, respectively.  Claim 48 specifies the subject is administered with the AAV vector at at least about 5x109 vg/eye.  Claim 49 specifies the subject has improved dark adaptation or a reduction in the rate of development of retinal atrophy as a result of the administering of the composition relative to a control subject.  Claim 50 specifies the RLBP1-associated retinal dystrophy is retinitis pigmentosa.

Nature of the invention: 
A method of treating RLBP1-associated retinal dystrophy comprising administering to a subject an effective amount of a composition comprising an adeno-associated virus (AAV) vector comprising a) retinaldehyde binding protein 1 (RLBP1) coding sequence and b) an AAV capsid.

The state of the prior art: 
The state of the art of treating RLBP1-associated retinal dystrophy in a subject by administering to the subject a composition comprising an adeno-associated virus (AAV) vector comprising a) retinaldehyde binding protein 1 (RLBP1) coding sequence and b) an AAV capsid via various administration routes so as to ameliorate the pathological symptoms of the RLBP1-associated retinal dystrophy, such as retinitis pigmentosa, was unpredictable at the time of the invention.  

The breadth of the claims: 
The claims encompass a method of treating RLBP1-associated retinal dystrophy comprising administering to a subject an effective amount of a composition comprising an adeno-associated virus (AAV) vector comprising a) retinaldehyde binding protein 1 (RLBP1) coding sequence and b) an AAV capsid via various administration routes so as to ameliorate the pathological symptoms of the RLBP1-associated retinal dystrophy, such as retinitis pigmentosa, wherein the various administration routes include direct injection, subcutaneous, intravenous, intramuscular, intrathecal, intraperitoneal, oral, topical, dermal, transdermal, inhalation, intravitreal injection, subretinal injection and intranasal administration etc.  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses subretinal injection of an rAAV vector can achieve efficient transduction of RPE and other retinal cells because subretinal injection induces a bleb of concentrated virus in intimate contact with RPE cells and the neural retina (Example 2.1, p. 163).  scAAV8-pRLBP1(short)-eGFP vector leads to selective expression of GFP in RPE and the Muller cells in the neural retina.  AAV8-pRLBP1(long)-eGFP leads to expression of eGFP in RPE, Muller cells and photoreceptor cells in the neural retina.  AAV8-pRPE65-eGFP and AAV8-pVMD2-eGFP lead to GFP expression in RPE and photoreceptor cells in the neural retina (Example 2, p. 167).  NSV8, NSV4, NSV2 and NSV6 successfully transduce both the neural retina and the RPE cells in the posterior eyecup.  Specific combination of promoter, AAV genome conformation and AAV capsid can lead to different transduction properties in different cell types in the retina.  NSV2 is the most potent vector in expressing human RLBP1 mRNA in the RPE cells (in the posterior eyecup) and in the neural retina, while NSV4 and NSV6 lead to detectable vector-mediated human RLBP1 mRNA expression at the dose of 1x109 vg/eye, and only in the RPE at the dose of 1x108 vg/eye.  NSV8 and NSV10 lead to detectable mRNA expression in the RPE and neural retina at the dose of 1x109 vg/eye but almost at the detection limit at the dose of 1x108 vg/eye (Example 3, p. 171).  Viral vectors expressing RLBP1 improve the rate of dark adaptation in RLBP1 KO mice.  NSV1, NSV2 and NSV4 are efficacious in improving the rate of dark adaptation at the dose of 3x108 vg/eye (p. 174).  The therapeutic NSV2 vector leads to at least 350 days of visual function recovery measured by a-wave recovery in RLBP1 mice at dose ranging from 3x107 to 1x109 vg/eye.  The same self-complementary genome as NSV2 and packaged in AAV2 capsid, which is NSV1, demonstrated efficacious a-wave recovery at the dose of 3x108 vg/eye for at least 350 days (Conclusion, p. 176).
The specification fails to provide adequate guidance and evidence for how to treat RLBP1-associated retinal dystrophy by administering to a subject an effective amount of a composition comprising an adeno-associated virus (AAV) vector comprising a) retinaldehyde binding protein 1 (RLBP1) coding sequence and b) an AAV capsid via various administration routes so as to ameliorate the pathological symptoms of the RLBP1-associated retinal dystrophy, such as retinitis pigmentosa, in vivo.

The unpredictable nature of the art:
The claims encompass treating RLBP1-associated retinal dystrophy, such as retinitis pigmentosa, in a subject.  Hipp et al., 2015 (Acta Ophthalmologica, 93: e281-e286) discuss “phenotype variations of retinal dystrophies caused by mutations in the RLBP1 gene” (e.g. Title).  Hipp reports “mutations in the RLBP1 gene encoding the cellular retinaldehyde-binding protein (CRALBP) cause autosomal recessive progressive retinopathy, such as retinitis punctate albescens (RPA), Bothnia-type dystrophy (BD), Newfoundland rod-cone dystrophy (NFRCD), retinitis pigmentosa (RP) and fundus albipunctatus (FA).  We present the clinical heterogeneity and genetic findings of seven patients from five families with RLBP1 mutations, including three noevel mutations” (e.g. Abstract: purpose).  “The fact that different mutations in RLBP1 are correlated with quite different morphological and functional characteristics outlines the complexity of the protein (e.g. Abstract: conclusion).  Table 2 shows different types of autosomal recessive rod-cone disorders associated with RLBP1 mutations and several pathological symptoms including: night blindness, peripheral visual field loss, in later stages central retinal function also affected, nonprogressive poor night vision, early involvement of the macula, progressive loss of peripheral and central vision, and severe visual loss by the 2nd-4th decade (e.g. Table 2, p. e285).  There are different pathological symptoms or phenotypes of RLBP1-associated retinal dystrophy.  
The specification discloses NSV2 is the most potent vector in expressing human RLBP1 mRNA in the RPE cells (in the posterior eyecup) and in the neural retina, while NSV4 and NSV6 lead to detectable vector-mediated human RLBP1 mRNA expression at the dose of 1x109 vg/eye, and only in the RPE at the dose of 1x108 vg/eye.  NSV8 and NSV10 lead to detectable mRNA expression in the RPE and neural retina at the dose of 1x109 vg/eye but almost at the detection limit at the dose of 1x108 vg/eye (Example 3, p. 171).  Viral vectors expressing RLBP1 improve the rate of dark adaptation in RLBP1 KO mice.  NSV1, NSV2 and NSV4 are efficacious in improving the rate of dark adaptation at the dose of 3x108 vg/eye (p. 174).  The therapeutic NSV2 vector leads to at least 350 days of visual function recovery measured by a-wave recovery in RLBP1 mice at dose ranging from 3x107 to 1x109 vg/eye.  The same self-complementary genome as NSV2 and packaged in AAV2 capsid, which is NSV1, demonstrated efficacious a-wave recovery at the dose of 3x108 vg/eye for at least 350 days (Conclusion, p. 176).  The specification only discloses improvement at the rate of dark adaptation via subretinal injection of the  disclosed AAVs vector but fails to demonstrate the claimed AAV vector can ameliorate other pathological symptoms of the various phenotypes of RLBP1-associated retinal dystrophy, such as night blindness, peripheral visual field loss, in later stages central retinal function also affected, nonprogressive poor night vision, early involvement of the macula, progressive loss of peripheral and central vision, and severe visual loss by the 2nd-4th decade.  The specification fails to provide adequate guidance and evidence for how to treat RLBP1-associated retinal dystrophy by administering to a subject an effective amount of a composition comprising the claimed AAV vector via various administration routes in vivo other than subretinal injection of the disclosed AAV vector to the subject and improvement at the rate of dark adaptation in the treated mice.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice full scope of the invention claimed.
In addition, the state of the prior art of gene transfer or gene therapy was highly unpredictable before the effective filing date of the claimed invention.  While progress has been made for gene transfer in vivo, vector targeting to desired tissues or cells in vivo continues to be unpredictable and inefficient as supported by numerous teachings available in the art.  There are many factors that contribute to the unpredictability of gene transfer or gene therapy in vivo.
Kotterman et al., 2014 (Nature Reviews, Vol. 15, p. 445-451) reports that AAV still has significant challenges regarding successful use in treatment regimens (pg. 450 col. 2). Specifically Kotterman points out “widespread natural exposure to AAVs has resulted in a large portion of the population with neutralizing antibodies specific to capsids in the blood and other body fluids, which markedly limit gene delivery by many natural vectors... following cellular transduction, AAV capsid epitopes can become cross-presented on major histocompatibility complex (MHC) class I molecules, which leads to the elimination of transduced cells by capsid-specific cytotoxic T lymphocytes and the corresponding loss of gene expression".  “For systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue.  A vector that gains access to an organ, or that is directly administered to that organ, can then encounter numerous transport barriers to efficient transduction of the often large tissue volumes involved in disease, including cell bodies and intervening extracellular matrix to which many AAV variants bind".  “The surface of a target cell may lack the primary and/or secondary receptors that are necessary for vector binding and internalization.  Furthermore, endosomeal escape, proteasomal escape, nuclear entry and vector unpackaging all represent barriers to transduction" (e.g. p. 447, under BOX 1).
Shim et al., 2017 (Current Gene Therapy, Vol. 17, No. 5, p. 1-18) reports that in all gene therapy applications, delivery issues are essential, and nucleic acids are highly polar macromolecules and cannot diffuse through cell membranes.  For the delivery of nucleic acids into target cells, viral and nonviral methods have been used.  Despite success, viral vectors still suffer from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems (e.g. p. 1, right column, 2nd paragraph).  “Although nonviral methods have many advantages, including safety, the reasons these methods are falling behind viral methods with regard to outcomes might still be a matter of “delivery”, including passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release… Behavior in the physiological environment is the most important hurdle for vectors” (e.g. p. 13, left column, 4th full paragraph).  Thus, viral vector delivery of nucleic acid still suffers from various challenges, including cytotoxicity, immune response, tumorigenicity, cargo capacity and production problems.  Nonviral delivery of nucleic acid still face the hurdle of passing in vivo physiological barriers, cellular/nuclear uptake, and endosomal release.
Lenzi et al., 2014 (NCBI Bookshelf, A Service of the National Library of Medicine, National Institute of Health, Oversight and Review of Clinical Gene Transfer Protocols: Assessing the Role of the Recombinant DNA Advisory Committee.  Washington (DC): National Academies Press (US), pages 1-16) discuss scientific hurdles of gene transfer in vivo.  Some scientific hurdles, such as the absence of efficient delivery systems, difficulty with sustained expression, insertional mutagenesis and host immune reactions, remain formidable challenges to the field of gene transfer.  Many of the hurdles have to do with providing efficient gene delivery.  For examples, the vector uptake and distribution must be tightly controlled so that expression of the vector-encoded gene remains within the therapeutic range-if the expression is too low, the functional protein product may not be produced at a high enough concentration to effectively restore the intended biochemical pathway.  Transcription of the new genetic material must remain stable so that the transgene is expressed as long as necessary to treat the disease.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  The ideal vector would be cell-type specific, but the design of either non-viral or viral vectors that successfully target a specific cellular receptor has been elusive despite a great deal of effort.  To date, re-engineered viral vectors are often too large, too unstable, or otherwise unable to reach the nucleus of some cell types.  Non-viral gene delivery remains prohibitively inefficient for most therapeutic applications (e.g. p. 10, under “Scientific Hurdles”).  For viral vectors, especially adenoviral and adeno-associated viral vectors, the exposed individuals have circulating antibodies that can interfere with transduction of closely related recombinant vectors.  The control of an unanticipated immune response can be complicated by the challenge of "turning off" expression of transgene driven by constitutive, non-conditioned promoter sequence specifically designed to always be "on" (e.g. p. 11, 1st paragraph).
Further, Durymanov et al., 2018 (Frontiers in Pharmacology, Vol. 9, Article 971, p. 1-15) reports that “multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics.  Besides extracellular barriers including sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and their poor extravasation and tissue penetration in tumors, overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance, transfer of DNA cargo additionally requires translocation into the nucleus.  Better understanding of crossing membrane barrier by nucleic acid nanoformulations is essential to the improvement of current non-viral carriers” (e.g. Abstract).  Cancer gene therapy remains a significant challenge due to numerous barriers limiting delivery of gene cargo, and nanoparticles for nucleic acid delivery have to reach specific intracellular compartment, i.e. cytosol for siRNA and mRNA, and nucleus for DNA.  The importance of overcoming these generally conserved intracellular barriers is increasing as additional genetic manipulation technologies, such as CRISPR/Cas9 system, will require delivery to specific intracellular compartments to be effective and clinically relevant. (e.g. p. 1, 2nd paragraph). “Despite advantages of viral vectors in terms of gene delivery efficacy, their use may cause immune responses and severe side effects… resulting in limited and very cautious clinical use” (e.g. p. 1, last paragraph).  “Despite progress in studying mechanisms of cell transfection by non-viral vectors and elucidation of the impact of intracellular barriers on transfection efficacy, some important information is still lacking.  For instance, it is still unknown how endosomal phospholipids interact with nucleic acid nanoformulations… Additionally, clinically relevant mitosis-independent mechanisms of DNA translocation into the nuclei of cancer cells are unknown, ineffective, and not well-managed. (e.g. p. 11, right column, 4th paragraph).
It appears that for systemically administered viruses, the liver is often the default destination, which can represent a barrier when other organs are the intended targets.  In addition, endothelial cell layers, especially those within the blood-brain barrier, pose a physical barrier for entry into a tissue, and there is immune response against adenovirus vector and AAV vector.  The degree to which the vector containing the transgene is taken up in a sufficient number of target cells is influenced by vector size and stability, the extent of target tissue vasculature, and the efficiency of interactions between vector and host cell receptors.  Multiple physiological barriers upon systemic administration remain a key challenge in clinical translation of anti-cancer gene therapeutics, extracellular barriers include sequestration of gene delivery nanoparticles from the bloodstream by resident organ-specific macrophages, and overcoming intracellular barrier is also necessary for successful delivery of nucleic acids.  Whereas for RNA delivery the endosomal barrier holds a key importance.  Administration routes also play an important role to determine whether sufficient RNA or vector can be obtained at target sites in a subject.  Different administration route of the nucleic acid can result in different efficiency of gene expression and can influence whether sufficient expressed gene product can be obtained at the target cells so as to perform its purpose in vivo.  The type of promoter used also can affect the efficiency of desired nucleic acid and gene product expressed at the target cells and whether sufficient nucleic acid and gene product is expressed so as to provide desired effect in vivo.  Absent specific guidance, one skilled in the art at the time of the invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art at the time of the invention would require to prepare various adeno-associated virus (AAV) vector comprising a) retinaldehyde binding protein 1 (RLBP1) coding sequence and b) an AAV capsid with various promoters and different AAV serotype capsids, identification of a subject having different types of RLBP1-associated retinal dystrophy, administration of the claimed AAV vectors to said subject having RLBP1-associated retinal dystrophy via various administration routes, trial and error experimentation to determine the presence of the claimed RLBP1 coding sequence at the target cells in the subject, trial and error experimentation to determine whether sufficient RLBP1 mRNA or protein are expressed at the target cells in the subject, and trial and error experimentation to determine whether the various pathological symptoms of different RLBP1-associated retinal dystrophies in the subject have been ameliorated.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art at the time of the invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632